Matter of Kone v Martin (2017 NY Slip Op 00167)





Matter of Kone v Martin


2017 NY Slip Op 00167


Decided on January 11, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 11, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2015-04055
 (Docket No. V-30152-13)

[*1]In the Matter of Morifere Bengali Kone, petitioner-respondent,
vLakeasha Martin, respondent-respondent; Bonnie Paley, nonparty-appellant.


Mark Diamond, New York, NY, for nonparty-appellant.
Christopher J. Robles, Brooklyn, NY, for petitioner-respondent.
John J. Orlando, P.C., for respondent-respondent (no brief filed).
Karen P. Simmons, Brooklyn, NY (Saira Wang, Janet Neustaetter, and Susan Cordaro of counsel), attorney for the child.

DECISION & ORDER
Appeal by the nonparty-grandmother from an order of the Family Court, Kings County (Daniel Turbow, J.), dated April 1, 2015. The order, without a hearing, granted the father's petition for sole custody of the subject child.
ORDERED that the appeal is dismissed, without costs or disbursements, as the appellant is not aggrieved by the order appealed from.
"A person is aggrieved within the meaning of CPLR 5511  when he or she asks for relief but that relief is denied in whole or in part,' or, when someone  asks for relief against him or her, which the person opposes, and the relief is granted in whole or in part'" (Matter of Michael O.F. [Fausat O.], 101 AD3d 1121, 1122, quoting Mixon v TBV, Inc., 76 AD3d 144, 156-157; see CPLR 5511; DiMare v O'Rourke, 35 AD3d 346). The order appealed from granted relief to the father against the mother. Since the grandmother is not aggrieved by the order appealed from, her appeal must be dismissed (see CPLR 5511; Saccheri v Cathedral Props. Corp., 123 AD3d 899).
HALL, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.

2015-04055	DECISION & ORDER ON MOTION
In the Matter of Morifere Bengali Kone, petitioner-respondent,
v Lakeasha Martin, respondent-respondent;
Bonnie Paley, nonparty-appellant.
(Docket No. V-30152-13)

Motion by the nonparty-appellant on an appeal from an order of the Family Court, Kings County, dated April 1, 2015, to strike the brief filed by the attorney for the child on the ground that it refers to matter dehors the record. By decision and order on motion of this Court dated June 15, 2016, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the appellant's motion to strike the brief filed by the attorney for the child on the ground that it refers to matter dehors the record is denied as academic in light of our determination of the appeal from the order dated April 1, 2015 (see Matter of Kone v Martin, ___ AD3d ___ [decided herewith]).
HALL, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court